                                                                                                                                 United States District Court
                                                                                                                                    Southern District of Texas

                                                                                                                                        ENTERED
                                                                                                                                     January 28, 2019
                                         UNITED STATES DISTRICT COURT
                                                                                                                                    David J. Bradley, Clerk
                                          SOUTHERN DISTRICT OF TEXAS
                                              MCALLEN DIVISION

JORGE ALBERTO MARTINEZ                                                    §
                                                                          §
VS.                                                                       §
                                                                          § MISC, ACTION NO. 7:12-MC-00610
GUADALUPE HERNANDEZ                                                       §
                                                                          §

                        ORDER ADOPTING REPORT AND RECOMMENDATION
           Pending before the Court is Jorge Alberto Martinez’ pro se pleadings, which had been
referred to the Magistrate Court for a report and recommendation. On January 4, 2019, the
Magistrate Court issued the Report and Recommendation, recommending that Jorge Alberto
Martinez’ pleadings be denied; that this action be dismissed without prejudice and further, that
this case be closed. The time for filing objections has passed and no objections have been filed.
           Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that Jorge Alberto
Martinez’ pleadings are DENIED and his claims are DISMISSED without prejudice. Further,
the Court ORDERS this case closed.
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 28th day of January, 2019.



                                                                           ___________________________________
                                                                           Micaela Alvarez
                                                                           United States District Judge




1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’” Douglas v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting FED. R. CIV. P. 72(b) advisory committee’s note (1983)) superceded by statute on other
grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2,
2012).



1/1
